Memorandum.
Defendant received a full hearing on the issues raised on this coram nobis application. The determination made on the basis of the testimonial record is amply supported and there is no room for further review by this court. However, it is appropriate to observe that, except in unusual circumstances requiring otherwise, if defendant is not represented by a lawyer, no criminal proceeding from arrest to sentence, resulting in imprisonment, should be telescoped into a few hours. Such summary procedure does not conform to the expectations properly accorded to a deliberate dignified judicial process resulting in serious consequences to defendants. Nor does such summary procedure generally provide opportunities for the defendant to reflect on his condition or to select among the significant choices facing him, or, for that matter, for friends or relatives to offer him such advice as they may choose to give him. With respect to this defendant, however, no prejudice resulted because of his extensive experience with and awareness of law enforcement procedures. Moreover, there is no showing that he sustained any disadvantage except disappointment with the sentence imposed.
The order appealed from should be affirmed.
Chief Judge Fuld and Judges Burke, Scileppi, Bergan, Keating, Breitel and Jasen concur.
Order affirmed, in a memorandum.